—Judgment unanimously affirmed. Memorandum: County Court did not *981abuse its discretion in denying defendant’s request for youthful offender status (see, People v Grafton, 136 AD2d 960, 961, affd 73 NY2d 779; People v Ortega, 114 AD2d 912, lv denied 67 NY2d 887). Contrary to defendant’s contention, the bargained-for sentence is neither unduly harsh nor severe. (Appeal from Judgment of Wayne County Court, Sirkin, J. — Criminal Sale Controlled Substance, 3rd Degree.) Present — Green, J. P., Pine, Hayes, Wisner and Scudder, JJ.